                         Case 3:20-cv-01035-SI
       Document
                                                                 118   Filed 08/04/20   Page 1 of 5




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs


                                          UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                            DECLARATION OF EMILY MOLLI
           LEWIS-ROLLAND; KAT MAHONEY;                            REGARDING EVENTS OF JULY 26-27
           SERGIO OLMOS; JOHN RUDOFF;                             & 29, 2020
           ALEX MILAN TRACY; TUCK
           WOODSTOCK; JUSTIN YAU; and those
           similarly situated,
                           Plaintiffs,
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.


           PAGE 1       DECLARATION OF EMILY MOLLI RE: JULY 26-27 & 29, 2020
                         Case 3:20-cv-01035-SI
       Document
                                                                 118   Filed 08/04/20   Page 2 of 5




                   I, Emily Molli, declare:

                   1.      I am a California resident who lives in the City of Los Angeles. I have been a

           freelance and independent journalist since 2014. I have covered civil unrest for my entire career,
           both in the United States and abroad, including the most recent protests in Portland. Through the

           Associated Press and Getty, my photographs have been published in the New York Times, the

           Wall Street Journal, the Guardian, ProPublica, and others. If called as a witness, I could and

           would testify competently to the facts below.

                   2.      I am experienced in covering civil unrest, riots, and other dangerous situations. I

           reported on the protests in Hong Kong over the course of six months, the Yellow Vests in France

           over the course of a year, the Catalan independence movement, the protests and riots in Greece,

           and others. I am relatively familiar with police use of tear gas and “less lethal” weaponry in

           response. If I am hit by an impact munition while standing in a crowd of protesters, I accept that

           that is one of the risks of covering such events. I object, however, when the authorities target

           journalists—as I have seen federal agents do in Portland.

                   3.      I have covered the Portland protests every night since July 23, 2020. When I

           cover the protests, I wear a helmet that says “PRESS” in big block letters, as well as two press

           passes: one issued by my independent media company, SCNR, and one issued by the National

           Press Photographers’ Association, the largest and oldest body of professional photojournalists in

           the United States. I also operate a large, professional-grade Canon XF400 videocamera.

                   4.      On the night of July 26, I was covering the protests in front of the federal

           courthouse in downtown Portland. By the early hours of July 27, federal agents had pushed the

           crowd of protesters through Lownsdale Square and Chapman Square, and then farther back along

           SW Main Street all the way to the intersection with SW 5th Avenue.

                   5.      At the time the following events took place, the federal agents were on SW Main

           Street between SW 3rd and SW 4th Avenue, and I was on the sidewalk on the north side of SW

           Main Street between SW 4th and SW 5th Avenue. Two protesters were in the middle of the street

           15-20 feet to my right, but the mass of protesters were at SW Main Street and SW 5th Avenue.


           PAGE 2       DECLARATION OF EMILY MOLLI RE: JULY 26-27 & 29, 2020
                         Case 3:20-cv-01035-SI
       Document
                                                                 118   Filed 08/04/20   Page 3 of 5




           Because the federal agents were directing a barrage of tear-gas canisters and impact munitions at

           the protesters, I was using a tree as cover. A handful of press were standing behind me on the

           sidewalk.

                   6.      I stuck my arm and videocamera out from behind the tree to take footage of the

           federal agents. I managed to record for about 16 seconds before an impact round hit me directly

           in the forearm. There were no protesters around me, and an impact munition fired at the height of

           my arm would not have reached the protesters at the other end of the street. Based on that, the

           federal agents can only have intended to hit me or another journalist. I believe a similar type of

           round hit one of the other journalists behind me.

                   7.      The munition broke the skin on my forearm and was so painful that it was

           difficult for me to move my hand or grip my camera. Even moving my hand slightly was very

           painful. Below is a true and correct copy of a photo that John Rudoff took of my arm:




           PAGE 3       DECLARATION OF EMILY MOLLI RE: JULY 26-27 & 29, 2020
                         Case 3:20-cv-01035-SI
       Document
                                                                 118   Filed 08/04/20    Page 4 of 5




                   8.      About five minutes later, I was with a group of journalists. We decided to stick

           together, hold our press passes up as a group (except for me—I couldn’t hold my press pass up

           because my right arm was injured and my left arm was holding my camera), and hope that that

           would make it clear enough that we were journalists so the federal agents would avoid shooting

           at us. I took a video accurately depicting the following events, with the exception of a few

           seconds missing around the 0:24 mark when I had to switch the battery. A true and correct copy

           of that video can be viewed here: https://tinyurl.com/FedsShootJournoGroup2.

                   9.      At this point, the federal agents had moved to the corner of SW 2nd Avenue and

           SW Main Street. When they saw us trying to record them, they fired a barrage of concussion

           grenades and other munitions directly at us. Then they disappeared into the courthouse building.

           At the time that they fired at us, the press group was standing about 30 feet away from the

           federal officers. With the exception of a single person who was standing 15 feet to the side of

           our press group (I did not see if he was a protester, but he was not doing anything threatening or

           violent, or even moving in the direction of federal property), the nearest protesters were at least

           75 feet behind us, but the federal agents shot at least a dozen munitions directly at us while we

           were trying to take video of them.

                   10.     I once again witnessed federal agents shoot tear gas at journalists on the night of

           July 29. I was on SW Main Street with a group of journalists. From what I could see, no

           protesters were on the street. I took a video accurately depicting federal agents firing three

           rounds of tear gas at the journalists, a true and correct copy of which can be viewed here:
           https://tinyurl.com/FedsGasJournos. The most blatant instance of targeting is at 1:31, when

           someone clearly marked as press bends down to film the last round and the federal agents fire

           another one at them.

                   11.     Despite this Court’s temporary restraining order, federal agents treated me and the

           other journalists I was with as though we were enemy combatants. I intend to continue covering

           the protests, but I am fearful for my safety. I am especially fearful because if the federal agents

           will not respect a court order, I am uncertain that they will respect any law at all.


           PAGE 4        DECLARATION OF EMILY MOLLI RE: JULY 26-27 & 29, 2020
                         Case 3:20-cv-01035-SI
       Document
                                                                 118   Filed 08/04/20   Page 5 of 5




                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.

           Dated: July 31, 2020                                    _______________________________
                                                                         Emily Molli




           PAGE 5       DECLARATION OF EMILY MOLLI RE: JULY 26-27 & 29, 2020
